                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JASPER BAILEY,                                    Case No. 21-cv-00279-HSG
                                   8                     Plaintiff,                           ORDER DENYING REQUEST FOR
                                                                                              RECONSIDERATION
                                   9              v.
                                                                                              Re: Dkt. No. 22
                                  10        SANTA CLARA COUNTY SUPERIOR
                                            COURT,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Correctional Training Facility in Soledad, California, has filed a pro

                                  14   se action pursuant to 42 U.S.C. § 1983. On March 25, 2021, the Court granted Plaintiff leave to

                                  15   proceed in forma pauperis (Dkt. No. 17), dismissed the action as barred by the Rooker-Feldman

                                  16   doctrine (Dkt. No. 16), and entered judgment in favor of Defendants (Dkt. No. 18). On April 20,

                                  17   2021, Plaintiff sent the Court a notice of appeal (Dkt. No. 21), and objections to the dismissal

                                  18   (Dkt. No. 22), which the Court construes as a motion for reconsideration.12 For the reasons set

                                  19   forth below, Plaintiff’s motion for reconsideration is DENIED.

                                  20                                               DISCUSSION

                                  21   I.      Background

                                  22           In this action, Plaintiff brought suit against Santa Clara County Superior Court for denying

                                  23
                                       1
                                  24     The Court affords Petitioner application of the mailbox rule as to the filing of these pleadings.
                                       Houston v. Lack, 487 U.S. 266, 275-76 (1988) (pro se prisoner filing is dated from date prisoner
                                  25   delivers it to prison authorities). It appears that Plaintiff gave these pleadings to prison authorities
                                       for mailing on or about April 20, 2020. Dkt. No. 21 at 8; Dkt. No. 22 at 4.
                                       22
                                  26      A notice of appeal does not divest the district court of jurisdiction if at the time it was filed there
                                       was then a pending motion for reconsideration. United Nat’l Ins. Co. v. R&D Latex Corp., 242
                                  27   F.3d 1102, 1109 (9th Cir. 2001). Under Federal Rule of Appellate Procedure 4(a)(4)(B)(i), such a
                                       notice of appeal does not become effective, and the district court does not lose jurisdiction, until
                                  28   the district court rules on all motions for reconsideration filed no later than twenty-eight days after
                                       judgment is entered. Miller v. Marriott Int’l., Inc., 300 F.3d 1061, 1063-64 (9th Cir. 2002).
                                   1   his request for testing of potentially exculpatory DNA evidence that was obtained in 2018, arguing

                                   2   that he has a constitutional right to DNA testing. Dkt. No. 1. On March 25, 2021, the Court

                                   3   dismissed this action with prejudice as barred by the Rooker-Feldman doctrine, which holds that

                                   4   lower federal courts are without subject matter jurisdiction to review state court decisions. See

                                   5   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v.

                                   6   Fidelity Trust Co., 263 U.S. 413, 416 (1923). The Court cited to Cooper v. Ramos, 704 F.3d 772,

                                   7   779-81 (9th Cir. 2012), in which the Ninth Circuit specifically held that challenging a state court’s

                                   8   denial of DNA testing pursuant to Cal. Penal Code § 1405 was barred by the Rooker-Feldman

                                   9   doctrine, even if the challenge was cast as a federal constitutional issue. See ECF No. 16.

                                  10   II.    Legal Standard

                                  11          Where the court’s ruling has resulted in a final judgment or order (e.g., after dismissal or

                                  12   summary judgment motion), a motion for reconsideration may be based either on Rule 59(e)
Northern District of California
 United States District Court




                                  13   (motion to alter or amend judgment) or Rule 60(b) (motion for relief from judgment) of the

                                  14   Federal Rules of Civil Procedure. See Fed. R. Civ. P. 59(e), 60(b); see also School Dist. No. 1K,

                                  15   Multnomah Cty, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). “Reconsideration is

                                  16   appropriate if the district court (1) is presented with newly discovered evidence, (2) committed

                                  17   clear error or the initial decision was manifestly unjust, or (3) if there is an intervening change in

                                  18   controlling law.” School Dist. No. 1J, 5 F.3d at 1263; accord Pyramid Lake Paiute Tribe of

                                  19   Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir. 1989). With respect to a reconsideration motion

                                  20   brought pursuant to Fed. R. Civ. P. 60(b), Rule 60(b) provides for reconsideration where one or

                                  21   more of the following is shown: (1) mistake, inadvertence, surprise or excusable neglect;

                                  22   (2) newly discovered evidence which by due diligence could not have been discovered in time to

                                  23   move for a new trial; (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has

                                  24   been satisfied; (6) any other reason justifying relief. Fed. R. Civ. P. 60(b).

                                  25   III.   Analysis

                                  26          Plaintiff has not specified whether he seeks relief pursuant to Rule 59(e) or Rule 60(b).

                                  27   Regardless, Plaintiff is not entitled to reconsideration pursuant to either Rule. Because Plaintiff

                                  28   argues that the Court erred in dismissing this action, his request for reconsideration can be brought
                                                                                          2
                                   1   pursuant to either Fed. R. Civ. P. 59(e) (clear error) or Fed. R. Civ. P. 60(b)(1) (mistake).

                                   2   Petitioner argues that the Court erred in dismissing this action because (1) by citing to Proposition

                                   3   69, he cited federal law in support of his argument; (2) the Court incorrectly applied the Rooker-

                                   4   Feldman doctrine because federal law is the supreme law in the United States and federal courts

                                   5   have jurisdiction over, and the ability to review, any state court rulings, and because state laws are

                                   6   not independent and adequate to prevent federal review; and (3) the Court erred in stating that

                                   7   Plaintiff was not harmed because he specified that he suffered damages and violation of his due

                                   8   process rights as a result of his pretrial arrest, inadequate representation by his trial attorney, and

                                   9   the trial judge tampering with witnesses. Dkt. No. 22 at 3.

                                  10           Plaintiff’s first two arguments are legally incorrect. First, Proposition 69 is a California

                                  11   state proposition which modified state law. Proposition 69 does not confer any rights under

                                  12   federal law or the federal Constitution. Second, while state court litigants may obtain federal
Northern District of California
 United States District Court




                                  13   review of a state court judgment, they may do so only by filing a petition for a writ of certiorari in

                                  14   the Supreme Court of the United States; lower federal courts, such as this Court, are without

                                  15   subject matter jurisdiction to review state court decisions. See Feldman, 460 U.S. at 486-87

                                  16   (1983); Rooker, 263 U.S. at 416. Finally, the Court made no findings regarding whether Plaintiff

                                  17   suffered harm. The Court did not consider Plaintiff’s claims regarding his pretrial arrest, the

                                  18   adequacy of his trial attorney’s representation, or witness tampering. In dismissing this action

                                  19   with prejudice as barred by the Rooker-Feldman doctrine, the Court neither committed clear error

                                  20   nor made any mistake.

                                  21                                              CONCLUSION

                                  22           For the reasons set forth above, Plaintiff’s motion for reconsideration is DENIED. This

                                  23   case remains closed.

                                  24           This order terminates Dkt. No. 22.

                                  25           IT IS SO ORDERED.

                                  26   Dated: May 6, 2021

                                  27                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  28                                                      United States District Judge
                                                                                           3
